Title: John E. Hall to Thomas Jefferson, 26 June 1812
From: Hall, John E.
To: Jefferson, Thomas


          Sir Baltimore 26th June 1812
          In a parcel of books which I have just received from my friend Judge Cooper, I find a copy of his Lecture on Chemistry, which I presume was intended to be forwarded to you by me. I shall therefore transmit it by the same post with this letter.
          Permit me to avail myself of the opportunity of Sending you a copy of the Law Journal just published here. I understand it was your wish that the case of Livingston v. Jefferson, reported in this number, should have been argued upon its merits, without regard to the question of jurisdiction: & that you had prepared an elaborate investigation of the subject. If there be no que objection to the publication of this paper, it will give me great pleasure to insert it in a future number of the Law Journal—as it is of consequence to preserve every thing that tends to illustrate a case, which is certainly among the most important that our juridical annals exhibit.
          I am, your obedient ServantJ. E. Hall
        